BaTTEE, J., dissenting. The objection of the appellant to the introduction of the testimony of W. W. Thomas is attributable to the insufficiency of the foundation laid for its admission. This is the only ground in the record upon which it can be fairly based. In other words, the legal effect of the objection is that it was not shown that Jim Hays was absent from the State, or, after diligent inquiry, could not be found. I think it ought to have been sustained. Such testimony should be admitted with great caution, only from necessity, and to prevent a failure of justice. The necessity, whatever it be, should be clearly shown. Harris v. State, 73 Ala. 495. Allowing to the evidence which was adduced to show the admissibility of the testimony of Thomas the greatest weight which can be reasonably claimed for it, it proves no more than the removal of Hays from Huntsville, the place of his former residence, and that his relatives said that he had gone to Texas. The record fails to show that any subpoena was issued for him, that his whereabouts were unknown, or that he was out of the jurisdiction of the court. The statements of the relatives were incompetent evidence, and proved nothing ; and should have been disregarded by the court. They were competent to testify as to what they knew about his place of residence, and could not testify by proxy. The material portion of the testimony of Thomas was that Hays testified in a former trial “that Vaughan told him to seek a private interview with Hamilton, and tell him not to give anything away ; that it would be better for both of themi” The father of Hamilton had testified to the same effect. But Vaughan testified that he made no such statement to the father. The testimony of Thomas strengthened the testimony of old man Hamilton, and tended to weaken that of Vaughan, and in this way was prejudicial to appellant. As to the letters, Vaughan admitted that he wrote them, but testified that he did not write them until after Hamilton had written to him that he (Hamilton) knew that Vaughan had nothing to do with the killing of Gage ; and that the object of writing the letters was to get a statement for publication ; and that he, appellant, did not attempt to hire Pope to get the letters from Hamilton. In this conflict of evidence I cannot find that the testimony of Thomas was not prejudicial to the cause of appellant. It appears in the bill of exceptions that the jury did not readily agree as to the effect of the evidence. They retired to consider of their verdict between four and five o’clock p. M. on May 13, 1893, and between ten A. m. and two P. M. on the 15th of the same month reported to the court that they were unable to agree upon a verdict, and that they did not disagree as to the instructions of the court or the testimony of witnesses, but as to the effect of the evidence. They were directed to retire and consider of their verdict, and thereafter, between four and five o’clock, returned a verdict of guilty. Under these circumstances, it seems to me that the introduction of the testimony of Thomas ought to be treated as prejudicial to the appellant. I do not think that a reversible error was committed by giving the separate instruction as to the credibility of Vaughan as a witness, and as to the weight of his testimony, especially when taken in connection with other instructions. But I do think the singling a defendant out and making his credibility the subject of a separate instruction may, in some cases, be highly prejudicial; and that the instruction as a precedent deserves severe condemnation, and that its repetition in the future should be avoided. I concur with the court in the conclusions it has reached upon the questions decided, except' as stated. Nor the error indicated, I think that the judgment of the court below ought to be reversed, and a new trial granted. Mansfield, J., concurs with me in this opinion.